

AMENDED AND RESTATED LOAN AGREEMENT


THIS AMENDED AND RESTATED LOAN AGREEMENT (as amended, restated or supplemented
or otherwise modified from time to time, hereinafter called the “Agreement”)
made and entered into this 30th day of September, 2016, (“Closing Date”) by and
between CITIZENS COMMUNITY BANCORP, INC., a Maryland corporation, (hereinafter
called “Borrower”) and FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national
banking association having its principal office located in Memphis, Tennessee
(“Lender”).


W I T N E S S E T H :


WHEREAS, Citizens Community Federal National Association, a federally-chartered
national banking association and a wholly-owned subsidiary of Borrower (the
"Bank"), previously entered into a Plan and Agreement of Merger dated February
10, 2016, as amended by First Amendment to Plan and Agreement of Merger dated
May 13, 2016 (the "Merger Agreement") with Old Murry Bancorp, Inc., a Wisconsin
corporation ("Old Murry"), and Community Bank of Northern Wisconsin, a state
bank duly organized and existing under the laws of the State of Wisconsin
("CBNW"), pursuant to which CBNW merged with and into Bank and continued under
the charter of the Bank (the "Merger") with Bank remaining as the surviving
banking organization of both Bank and CBNW;


WHEREAS, in order to finance the Merger, the Borrower entered into a Loan
Agreement with Lender dated May 16, 2016 for a term loan in the amount of Eleven
Million and 00/100 Dollars ($11,000,000.00) (“Term Loan”);


WHEREAS, in order to finance a stock repurchase, Borrower requested to enter
into an Amended and Restated Loan Agreement with Lender for a revolving loan in
the amount of Three Million and 00/100 Dollars ($3,000,000.00) (“Revolving Loan”
and together with the Term Loan, the “Loans”) and Lender agreed to make the
Revolving Loan on the terms and conditions hereinafter set forth;


WHEREAS, Borrower and Lender wish to enter into this Amended and Restated Loan
Agreement to set forth certain terms of the Revolving Loan and to secure the
Loans by a pledge of one million (1,000,000) shares of common stock of the Bank
evidenced by Stock Certificate No. 1, which constitutes one hundred percent
(100%) of the outstanding shares of the Bank.


NOW, THEREFORE, in consideration of the promises and the mutual agreements,
covenants and conditions herein contained, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto intending to be legally bound hereby
agree as follows:


AGREEMENTS


1.AMOUNT AND TERMS OF BORROWINGS.


1

--------------------------------------------------------------------------------




1.1    Defined Terms. Any capitalized term used but not defined in the body of
this Agreement shall have the meaning set forth on Appendix A attached hereto
and incorporated herein by reference.
1.2    Loans.
(a)    Lender hereby agrees to lend, and Borrower hereby agrees to borrow, upon
the terms and conditions set forth in this Agreement, the sum of up to Three
Million and 00/100 Dollars ($3,000,000.00) on a revolving basis, as the
Revolving Loan, to be evidenced by a revolving credit note (the “Revolving
Credit Note”) of even date herewith, in the form as set forth in Exhibit A and
included herein by reference. The Revolving Loan shall bear interest and be
payable in accordance with the terms and provisions of the Revolving Credit
Note. The Revolving Loan shall expire and mature, and the outstanding principal
balance of the Revolving Loan and all accrued interest thereon shall be due and
payable, on the Revolving Loan Termination Date.
(b)    The Term Loan was advanced on May 16, 2016 and is evidenced by a
promissory note in the principal amount of Eleven Million and 00/100 Dollars
($11,000,000.00) dated May 16, 2016 (the “Term Note”). The Term Loan shall
expire and mature, and the outstanding principal balance of the Term Loan and
all accrued interest thereon shall be due and payable, on the Term Loan Maturity
Date. The Term Note and the Revolving Credit Note are referred to herein as the
“Notes.”
1.3    Collateral. All indebtedness and obligations of Borrower to Lender under
this Agreement shall be secured by Lender’s lien and security interest in the
Collateral. The pledging of such Collateral shall be evidenced by the Amended
and Restated Pledge Agreement (“Pledge Agreement”). Borrower agrees that all of
the rights of Lender with regard to the Pledge Agreement set forth in this
Agreement shall apply to any modification of, or supplement to this Agreement.
1.4    Fees.
(a)    A loan origination fee in the amount of Four Thousand Five Hundred and
00/100 Dollars ($4,500) shall be paid by Borrower to Lender on or before the
Closing Date. Borrower agrees that this fee is fair and reasonable considering
the condition of the money market, the creditworthiness of the Borrower, the
interest rate to be paid, and the nature of the security for the Loans.
1.5    Intentionally Omitted.
1.6    Increased Costs Generally.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, the Lender;


2
22
8206709.7

--------------------------------------------------------------------------------




(ii)    subject the Lender to any tax of any kind whatsoever with respect to
this Agreement, or any Loans made by it, or change the basis of taxation of
payments to such Lender in respect thereof; or
(iii)    impose on the Lender any other condition, cost or expense affecting
this Agreement or the Loans made by the Lender;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Loans (or of
maintaining its obligations to make the Loans), or to increase the cost to the
Lender of issuing or maintaining any letter of credit (or of maintaining its
obligation to participate in or to issue any letter of credit), or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon at least forty-five (45)
days written notice from Lender, the Borrower shall promptly pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reductions suffered after the expiration of the
forty-five (45) day period.
(b)    Capital Requirements. If Lender determines that any Change in Law
affecting the Lender or Lender’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement, the commitment of the Lender hereunder or the
Loans made by the Lender hereunder, to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time upon at least forty-five (45) days written notice from the Lender, the
Borrower shall promptly pay to the Lender such additional amount or amounts as
will compensate the Lender or the Lender’s holding company for any such
reduction suffered after the expiration of such forty-five (45) day period.
(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in this Section and delivered to Borrower,
shall be conclusive absent manifest error. The Borrower shall pay the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
the Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of the Lender's intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 6-month period
referred to above shall not be extended to include the period of retroactive
effect thereof).


3
33
8206709.7

--------------------------------------------------------------------------------




(e)    Limitations.    Notwithstanding the foregoing provisions of Section 1.6,
Borrower shall not be required to so reimburse Lender (i) unless Lender, at the
time of the request for reimbursement, is generally assessing such amounts on a
nondiscriminatory basis against similarly-situated borrowers under its other
loan agreements that have similar increased costs provisions., or (ii) if the
increased costs to Lender giving rise to such demand for reimbursement by
Borrower are a result of the imposition by a Governmental Entity of fines or
penalties against Lender for Lender’s non-compliance with applicable laws or
regulations.
2.    USE OF PROCEEDS.
2.1    Use of Loan Proceeds. The proceeds of the Term Loan were used by the
Borrower for the sole purpose of financing the acquisition of CBNW in the
Merger. The proceeds of the Revolving Loan shall be used for the sole purpose of
financing a stock repurchase.


2.2    The Commitment.    Subject to the terms and conditions herein set out,
the Lender agrees and commits, from time to time, from the Closing Date until
the Revolving Loan Termination Date, to make loan advances to the Borrower in an
aggregate principal amount not to exceed, at any one time outstanding, Three
Million and 00/100 Dollars ($3,000,000.00).
2.3    Funding the Revolving Loan; Extending Credit. Each loan advance of the
Revolving Loan hereunder shall be made upon request by an Authorized Agent of
the Borrower (which may be made by facsimile, by pdf or other electronic means,
or verbally (promptly followed by written request by one of the foregoing
means)) and shall be made by depositing the same to the checking account of the
Borrower, or in such other manner as Borrower and Lender may, from time to time,
agree. The Borrower agrees that the Lender shall have no liability or
responsibility to identify any party who makes any verbal request or electronic
submission for any of said banking transactions; but the Lender shall be fully
and completely protected in acting upon any such verbal request or electronic
submission made by any party who identifies himself as one of the Authorized
Agents of the Borrower. Any electronic submission shall be by e-mail or by
facsimile and shall be deemed to have been made and certified by an Authorized
Agent by the applicable method as follows: (i) if the e-mail received by the
Bank shows it was sent from the Authorized Agent's e-mail address as set forth
herein, or (ii) if the facsimile sent to the Lender is signed by the Authorized
Agent.
2.4    Repayments and Re-borrowing. The Borrower shall be permitted from time to
time to make repayments and, in accordance with the terms and provisions hereof,
to obtain further extensions of credit on the Revolving Loan in order to finance
stock repurchases.
3.    CONDITIONS OF LENDING.
Except for Lender’s obligation to disburse the Term Loan, which Lender disbursed
on May 16, 2016, the obligation of Lender to fund the initial Revolving Loan
advance or extend any loan or credit to Borrower under this Agreement or to make
any Revolving Loan disbursements is subject to the strict satisfaction of each
of the following conditions:


4
44
8206709.7

--------------------------------------------------------------------------------






3.1    No Defaults; Certificate. Borrower and the Bank shall be in full
compliance with all the terms and conditions of this Agreement, and no Event of
Default, nor any event which upon notice or lapse of time or both would
constitute such an Event of Default, shall have occurred. At Lender’s request,
Lender shall have received from Borrower and the Bank a certificate, in form and
content reasonably acceptable to Lender dated as of and delivered on the Closing
Date, certifying that (1) the representations and warranties set forth herein,
and the exhibits attached hereto, are accurate, true and correct on and as of
such date, (2) show that neither the transactions contemplated hereby or by any
other Loan Document will cause or result in any violation of (or creation of any
right in third parties under the provisions of) any laws restricting or
otherwise regulating the use, application or distribution of corporate funds and
assets, and (3) that no Event of Default nor any event which upon notice or
lapse of time or both would constitute such an Event of Default, exists.
3.2    Accuracy of Representations and Warranties. At the time of the initial
Revolving Loan disbursement and any subsequent Revolving Loan disbursement, the
representations and warranties set forth herein and in any other Loan Document
shall be true and correct; provided, however, that if a representation or
warranty, by its express terms, relates to a specific date or dates on or prior
to the date hereof, then the accuracy of such representation and warranty shall
not be evaluated at the time of any subsequent Revolving Loan disbursement.
3.3    Corporate Action and Authority. The Borrower shall have delivered to
Lender: (i) a certificate from the Secretary of State of Maryland that Borrower
is in good standing and certificates from the Secretaries of State and of each
other State in which the Borrower owns any property (Michigan, Minnesota, and
Wisconsin), has stationed any employees or agents, or otherwise conducts
business, certifying the Borrower’s good standing as a corporation in each such
State; (ii) a copy of the Resolutions passed by the Borrower’s Board of
Directors authorizing the execution and delivery of the performance of
Borrower’s obligations under the Loan Documents certified by the Secretary or
Assistant Secretary to be true and correct; and (iii) a certificate or
certificates, dated as of and delivered on the date of the execution of this
Agreement and signed on behalf of the Borrower by the Secretary or Assistant
Secretary, certifying the names of the officers authorized to execute and
deliver the Loan Documents on behalf of the Borrower, together with the
original, not photocopied, signatures of each officer. Borrower shall also
deliver the same items specified in (i) above pertaining to the Bank from the
appropriate regulatory agency.
3.4    Delivery of Notes, Loan Agreement, Pledge Agreement, and Stock
Certificates. At the time of the extension of the Revolving Loan, Borrower shall
have delivered the Loan Documents. The security interest in the Collateral shall
be prior to all other liens.
3.5    Proceedings. The Loan Documents, upon their execution, and all
proceedings in connection with the authorization, execution and delivery of and
the performance of the obligations under the Loan Documents shall be
satisfactory in substance and form to Lender.
3.6    Payment of Fees and Expenses. Borrower shall have paid, at or prior to
the date of the extension of the Revolving Loan, all costs and expenses in
accordance with Section 8.9, to the extent then determined by Lender.


5
55
8206709.7

--------------------------------------------------------------------------------




3.7    Other Writings. The Lender shall receive such other agreements,
instruments, documents, certificates, affidavits and other writings as Lender
may reasonably require.
3.8    Intentionally Omitted.
3.9    Financial Statements. Prior to any disbursement under the Revolving Loan,
Borrower shall have delivered to Lender, true and exact copies of the current
financial statements of the Borrower, the Bank and all other Subsidiaries, for
the quarter ending June 30, 2016 and audit report and opinion of the Borrower’s
independent accounting firm, with respect thereto (it being understood that
Lender is relying upon such audit report and opinion in entering into this
Agreement), the unaudited financial statements of Borrower as of June 30, 2016
and the 2015 F.R. Y-6 Annual Report and F.R. Y-9 Parent Company only (and
Consolidated, if applicable) financial statement(s) filed by Borrower with the
Federal Reserve.
3.10    Intentionally Omitted.
3.11    Intentionally Omitted.
3.12    No Material Adverse Change. At the time the Revolving Loan is funded
hereunder, there shall have occurred, in the opinion of Lender, no material
adverse changes in the condition, financial or otherwise, of Borrower or Bank
from that reflected in the financial statements furnished pursuant to Section
3.9 hereof or furnished to Lender from time to time hereafter as required
herein.
3.13    Conditions Precedent to All Credit Extensions. The obligation of the
Lender to extend credit or make loan advances pursuant hereto (including the
initial advance of the Revolving Loan at the Closing Date) shall be subject to
the following additional conditions precedent:
(a)    The Borrower shall have furnished to the Lender each of the items
referred to in Section Three hereof, all of which shall remain in full force and
effect as of the date of such requested credit extension or loan advance
(notwithstanding that the Lender may not have required any such item to be
furnished prior to the Closing Date).
(b)    The Borrower shall not be in default of any of the terms and provisions
hereof or of any instrument or document now or at any time hereafter evidencing
or securing all or any part of the Loans, indebtedness, and extensions of
credit. Each of the Warranties and Representations of the Borrower, as set out
in Section Four hereof shall remain true and correct in all material respects as
of the date of such Revolving Loan advance.
4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender to enter into this Agreement and to make the
Loans, the Borrower represents and warrants to the Lender (which representations
and warranties shall survive the delivery of the Loan Documents and the funding
of the Loans) that:


4.1    Corporate Status. Borrower is a corporation duly organized and existing
under the laws of the State of Maryland, is duly qualified to do business and is
in good standing under the


6
66
8206709.7

--------------------------------------------------------------------------------




laws of other states where the Borrower does business, if any, and has the
corporate power and authority to own its properties and assets and conduct its
affairs and business.
4.2    Corporate Power and Authority. Borrower has full power and authority to
enter into this Agreement, to borrow funds as contemplated herein, to execute
and deliver this Agreement, the Notes and other Loan Documents executed and
delivered by it, and to incur the obligations provided for herein, all of which
have been duly authorized by all proper and necessary corporate action; and the
officer executing each of the Loan Documents is duly authorized to do so by all
necessary corporate action. Any consents or approval of shareholders or
directors of Borrower, or any other party (including without limitation any
regulatory agency or authority) required as a condition to the execution,
delivery, or validity of any Loan Document have been obtained; and each of said
Loan Documents is the valid, legal, and binding obligation of Borrower
enforceable in accordance with its terms.
4.3    No Violation of Agreements or Law. Neither Borrower, Bank, nor any other
Subsidiary of Borrower is in material default under any indenture, agreement or
instrument to which it is a party or by which it may be bound, nor in violation
of any state or federal statute, rule, ruling, or regulation governing its
operations and the conduct of its business, operations or financial condition of
Borrower, Bank, or any other Subsidiary. Neither the execution and delivery of
the Loan Documents nor the consummation of the transactions herein contemplated,
or compliance with the provisions hereof will conflict with, or result in the
breach of, or constitute a default under, any indenture, agreement or other
instrument to which Borrower is a party or by which it may be bound, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property of Borrower, or violate or be in conflict with any provision of the
charter or bylaws of Borrower, the Bank or any other Subsidiary.
4.4    Compliance With Law; Government Approvals.
(a)    Borrower has complied and is complying with all requirements, made all
applications, and submitted all reports required by The Bank Holding Company Act
of 1956, as amended, and any regulations or rulings issued in connection
therewith, and the transaction contemplated hereby will not violate any such
statutes, rules, rulings, or regulations nor will the consummation of said
actions and transactions cause Borrower to be in violation thereof. Borrower
has, if required, made all filings and received all governmental or regulatory
approvals necessary for the consummation of the transactions described herein,
including without limitation the approval of the Board of Governors of the
Federal Reserve System.
(b)    Borrower has complied and is complying with all other applicable state or
federal statutes, rules, rulings and regulations. The borrowing of money and
said actions and transactions required hereunder will not violate any of such
statutes, rules, rulings, or regulations.
4.5    Litigation. There are no actions, suits or proceedings pending or, to the
Knowledge of the Borrower threatened against the Borrower, the Bank or any other
Subsidiary before any court, arbitrator or governmental or administrative body
or agency which, if adversely determined, would result in any material and
adverse change in the financial condition, business operation, or properties or
assets of the Borrower, the Bank, or any other Subsidiary except as set forth in
Exhibit C.


7
77
8206709.7

--------------------------------------------------------------------------------




4.6    Supervisory Action. Neither Borrower, the Bank nor any other Subsidiary
is subject to any Supervisory Action by any federal or state bank regulatory
authority, except as set forth on Schedule 4.6 attached hereto and incorporated
by reference herein.
4.7    Financial Condition. The balance sheets and the related statements of
income of Borrower, the Bank, and the other Subsidiaries and the financial
reports of Borrower, the Bank, and the other Subsidiaries which will be
delivered to Lender pursuant to Section 3.9 hereof are, or will be as of their
respective dates and for the respective periods stated therein, complete and
correctly and fairly present the financial condition of Borrower, the Bank, and
the other Subsidiaries, and the results of their operations, respectively, as of
the dates and for the periods stated therein, and have been, or will be as of
their respective dates and for the respective periods stated therein, prepared
in accordance with generally accepted accounting principles consistently applied
throughout the period involved and consistent with that of the preceding fiscal
year or period, as the case may be. Other than immaterial liabilities of the
Borrower, the Bank, or any other Subsidiary incurred in the ordinary course of
business and consistent with prior practice, there are no liabilities of the
Borrower, the Bank, or any other Subsidiary not included in such financial
statements. There has been no material adverse change in the business,
properties or condition of Borrower, the Bank, or the other Subsidiaries since
the date of the financial statement furnished to Lender pursuant to Section 3.9
hereof.
4.8    Tax Liability. Borrower, the Bank, and the other Subsidiaries have filed
all federal, state and other tax returns, which are required to be filed by
them, and have paid all taxes which have become due pursuant to such returns or
pursuant to any assessments received by Borrower, the Bank, and the other
Subsidiaries.
4.9    Subsidiaries. Borrower has no Subsidiaries and owns stock in no
corporation or banking association other than the Subsidiaries listed in Exhibit
D.
4.10    Bank Stock. The common stock of the Bank owned by Borrower or any other
Subsidiary of Borrower is duly authorized and validly issued by the Bank or
other Subsidiary. The total number of shares of common stock of the Bank and
each other Subsidiary issued and outstanding as of the date hereof are all owned
by Borrower, the Bank or other Subsidiaries of Borrower. Except for liens in
favor of Lender pursuant to the Pledge Agreement or as set forth in Section 6.2
hereof or on Exhibit E, the stock of the Bank and each other Subsidiary is free
and clear of all liens, encumbrances, security interests; said common stock is
fully paid and non-assessable. There are no outstanding warrants or options to
acquire any common stock of the Bank and any other Subsidiary. There are no
outstanding securities convertible or exchangeable into shares of common stock
of any Subsidiary; and there are no restrictions on the transfer or pledge of
any shares of common stock of any Subsidiary, except as set forth in Section 6.2
hereof or on Exhibit E. Borrower has the right to pledge and transfer the
Collateral and assign the income therefrom without obtaining the consent of any
other person or authority except as set forth in Section 6.2 hereof or on
Exhibit E; and the Pledge Agreement creates for the benefit of Lender a first
lien security interest in the Collateral subject to no other interests or
claims.
4.11    Title to Assets; Liens. Borrower and Bank each have good and marketable
title to all its respective properties and assets reflected on the financial
statements referred to herein, except


8
88
8206709.7

--------------------------------------------------------------------------------




for (i) such assets as have been disposed of since said date as no longer used
or useful in the conduct of business and (ii) items which have been amortized in
accordance with GAAP applied on a consistent basis. There are no liens or any
assets of the Borrower, the Bank or any other Subsidiaries other than as set
forth in Section 6.2 hereof or as disclosed on Exhibit E.
4.12    Options, Warrants, Etc. Related to Shares. Except as set forth in
Exhibit F, there are no options, warrants or other rights agreements or
commitments (including conversion rights and preemptive rights) obligating the
Borrower, the Bank, or any Subsidiary to issue, sell, purchase or redeem shares
of the Borrower, the Bank, or any other Subsidiary or securities convertible to
such shares.
4.13    Environmental Laws.
(a)    The Borrower and each of its Subsidiaries have obtained all permits,
licenses, and other authorizations which are required under all Environmental
Laws and are in compliance in all respects with all applicable Environmental
Laws.
(b)    On or prior to the date hereof, no notice, demand, request for
information, citation, summons, or order has been issued, no complaint has been
filed, no penalty has been assessed, and no investigation or review is pending
or, to the best of the Knowledge of the Borrower, threatened by any governmental
or other Person with respect to any alleged or suspected failure by the Borrower
or any of its Subsidiaries to comply in any material respect with any
Environmental Laws.
(c)    There are no material Liens arising under or pursuant to any
Environmental Laws on any of the property owned or leased by the Borrower or any
of its Subsidiaries.
(d)    There are no conditions existing currently or anticipated to exist during
the term of this Agreement which would subject the Borrower or any of its
Subsidiaries or any of their property to any material Lien, damages, penalties,
injunctive relief, or cleanup costs under any Environmental Laws or which
require or are likely to require cleanup, removal, remedial action, or other
responses by the Borrower and its Subsidiaries pursuant to Environmental Laws.
4.14    Disclosure. The Borrower has disclosed to the Lender (i) all agreements,
instruments and corporate or other restrictions to which it, Bank or any of the
other Subsidiaries is subject, the termination of which could reasonably be
expected to result in a material and adverse change in the financial condition,
business operation, or properties or assets of the Borrower, the Bank or any of
the other Subsidiaries and (ii) all matters Known to it that, individually or in
the aggregate, could reasonably be expected to result in a material and adverse
change in the financial condition, business operation, or properties or assets
of the Borrower, the Bank or any of the other Subsidiaries. No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of the Borrower to Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with


9
99
8206709.7

--------------------------------------------------------------------------------




respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
4.15    Contracts or Restrictions Affecting Borrower and/or Bank. Neither
Borrower nor Bank is a party to any agreement or instrument or subject to any
charter or other corporate restrictions adversely affecting its business,
properties or assets, operations or condition (financial or otherwise).
4.16    No Default. Neither Borrower nor Bank is in default in the performance,
observance or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument to which it is a party, which will or
might materially and adversely affect the business or operations of Borrower or
the Bank, as the case may be.
4.17    ERISA. Borrower and Bank are in material compliance with all applicable
provisions of ERISA and all other laws, state or federal, applicable to any
employees’ retirement plan maintained or established by either of them.
4.18    OFAC. Neither the Borrower nor any Subsidiary (a) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended, (b) is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the PATRIOT Act or (c) is a Sanctioned Person.
No part of the proceeds of the Loans hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.
5.    AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that, until the Notes together with interest
thereon are paid in full, unless specifically waived by the Lender in writing,
Borrower will, and will cause the Bank and the Subsidiaries to:


5.1    Business and Existence; Compliance with Laws. Perform all things
necessary to preserve and keep in full force and effect the existence, rights
and franchises of Borrower, the Bank and the other Subsidiaries and to comply
and cause the Bank and the other Subsidiaries to comply in all material respects
with all local, state and federal laws and regulations applicable to banks and
bank holding companies, and all laws and regulations of the Local Authorities,
and the provisions and requirements of all franchises, permits, certificates of
compliance and approval issued by regulatory authorities and other like grants
of authority held by the Borrower and the Bank; and notify Bank immediately (and
in detail) of any actual or alleged failure to comply with or perform, breach,
violation or default under any such laws or regulations or under the terms of
any such franchises or licenses, or grants of authority, the result of which
would constitute a materially adverse effect on the Borrower or the Bank, or the
occurrence or existence of any facts or circumstances which with the passage of
time, the giving of notice or otherwise could create such a breach, violation or
default or could occasion the termination of any such franchises or grants of
authority.


10
1010
8206709.7

--------------------------------------------------------------------------------




5.2    Maintain Property. Maintain, preserve, and protect all properties used or
useful in the conduct of Borrower’s, the Bank’s, and each other Subsidiary’s
business and keep the same in good repair, working order and condition.
5.3    Insurance. At all times keep the insurable properties of Borrower, the
Bank, and each other Subsidiary adequately insured and maintain in force (i)
insurance, to such an extent and against such risks, including fire and theft,
as is customary with companies in the same or similar business, (ii) necessary
workmen’s compensation insurance, fidelity bonds and directors’ and officers’
insurance coverage in amounts satisfactory to Lender, and (iii) such other
insurance as may be required by law; and if required by Lender, deliver to the
Lender a copy of the bonds and policies providing such coverage and a
certificate of Borrower’s, the Bank’s, or each other Subsidiary’s chief
executive officer, as the case may be, setting forth the nature of the risks
covered by such insurance, the amount carried with respect to each risk, and the
name of the insurer.
5.4    Taxes and Liens. Pay and discharge promptly all taxes, assessments, and
governmental charges or levies imposed upon Borrower, the Bank, or each other
Subsidiary or upon any of their respective income and profits, or their
properties, real, personal or mixed, or any part thereof, before the same shall
become delinquent; provided, however, that Borrower, the Bank, and each other
Subsidiary shall not be required to pay and discharge or to cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the amount
or validity thereof shall be contested in good faith by appropriate proceedings
and provided that procedures satisfactory to Lender are carried out to prevent
foreclosure of any lien therefrom.
5.5    Financial Reports and ERISA.
(a)    Furnish to Lender as soon as available and in any event within one
hundred twenty (120) days after the end of each calendar year, (1) consolidated
and consolidating balance sheets of Borrower, the Bank, and each other
Subsidiary, as of the end of such year and consolidated and consolidating
statements of income of Borrower, the Bank, and each other Subsidiary for the
year then ended, together with the audit report and opinion of independent
Certified Public Accountants acceptable to the Lender with respect thereto, such
audit report and opinion shall contain no exceptions or qualifications
unacceptable to Lender; (2) promptly upon receipt, copies of all management
letters and other assessments and recommendations, formal or informal, submitted
by the Certified Public Accountants to Borrower or each Subsidiary; (3) upon
Lender's request, a copy of Borrower’s FR Y-9 Parent Company Only (and
Consolidated, if applicable) financial statement(s) and (4) upon Lender's
request, a copy of Borrower’s F.R. Y-6 Annual Report promptly upon the filing of
the same with the Federal Reserve Board; and (5) upon Lender's request, a copy
of the Bank’s Call Report promptly upon the filing with the appropriate
regulatory agency.
(b)    Upon Borrower obtaining Knowledge thereof, the Borrower will give written
notice to the Lender promptly (and in any event within five (5) business days),
of: (1) any event or condition, including, but not limited to, any Reportable
Event, that constitutes, or might reasonably lead to, an ERISA Event; (2) with
respect to any Multiemployer Plan, the receipt of notice as prescribed in ERISA
or otherwise of any withdrawal liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is in


11
1111
8206709.7

--------------------------------------------------------------------------------




reorganization or insolvent (both within the mean of Title IV of ERISA); (3) the
failure to make full payment on or before the due date (including extensions)
thereof of all amounts which the Borrower, the Bank, or any other Subsidiary or
any ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (4) any change in the funding status of any Plan
that could have a material adverse effect, together with a description of any
such event or condition or a copy of any such notice and a statement by the
chief financial officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Borrower with respect
thereto. Promptly upon request, the Borrower shall furnish the Lender and the
Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
(c)    Promptly upon the transmission thereof, copies of all material financial
statements, proxy statements, notices, reports and other communications sent by
the Borrower or any other Subsidiary to the shareholders of the Borrower and any
other such communications as may be requested by Lender and copies of any and
all regular or periodic reports, registration statements, prospectuses or other
written communications that the Borrower or the Bank or any other Subsidiary is
or may be required to file with the Securities and Exchange Commission or any
governmental department, bureau, commission or agency succeeding to the
functions of the Securities and Exchange Commission if any.
(d)    With reasonable promptness, such other financial information for the
Borrower or the Bank or any other Subsidiary as Lender may reasonably request.
5.6    Regulatory Examinations. (a) Promptly notify Lender of every examination
by, or any material correspondence, report, memoranda or other written
communication from or with, any federal or state regulatory body or authority,
with respect to the properties, loans, operations and/or condition of Borrower,
the Bank, or any other Subsidiary, and of the receipt by Borrower, the Bank, or
any other Subsidiary of every examination or other report prepared by such body
or authority with respect thereto; and (b) if required by Lender, fully and
completely assist and cooperate with Lender in requesting approval by such
regulatory body or authority of the furnishing to Lender of any such report, and
furnish such report to Lender if such approval is given; provided, however, that
Lender shall take such steps as may be necessary to assure that all such reports
shall remain confidential and shall be used by Lender solely in connection with
the administration of the Loans in accordance with the provisions of this
Agreement.
5.7    Additional Information. Furnish such other information regarding the
operations, business affairs and financial condition of Borrower, the Bank, and
each other Subsidiary as Lender may from time to time reasonably request,
including but not limited to true and exact copies of any monthly management
reports to their respective directors (with all proprietary and confidential


12
1212
8206709.7

--------------------------------------------------------------------------------




personnel data, if any, redacted), their respective tax returns, and all
information furnished to shareholders, or any governmental authority, including
the results of any stock valuation performed.
5.8    Right of Inspection. Except to the extent, if any, prohibited by
applicable law, permit any person designated by Lender, to inspect any of the
properties, books and financial and other reports and records of Borrower, the
Bank, and each other Subsidiary, including, but not limited to, all
documentation and records pertaining to the Bank’s loans, investments and
deposits; and to discuss their affairs; finances and accounts with Borrower’s,
the Bank’s, and each other Subsidiary’s principal officers, at all such
reasonable times and as often as Lender may reasonable request. If required by
Lender, Borrower will pay Lender loan fees in an amount determined by Lender to
be necessary to cover the costs of such inspections, including a reasonable
allowance for Lender’s overhead as well as out-of-pocket expenses in connection
with such inspection.
5.9    Notice of Default. At the time of Borrower’s first Knowledge or notice,
furnish the Lender with written notice or the occurrence of any event or the
existence of any condition which constitutes or upon written notice or lapse of
time or both would constitute an Event of Default under the terms of this Loan
Agreement or other Loan Documents or an event of default or default under any
other loan documents for any other loan to the Borrower, the Bank, or any other
Subsidiary.
5.10    Notice of Litigation. Borrower shall notify Lender of any actions, suits
or proceedings instituted by any person against the Borrower, the Bank or other
Subsidiary claiming money damages or other monetary liability in an amount of
One Hundred Thousand Dollars ($100,000.00) or more, said notice to be given
within ten days of the first notice to Borrower or other party of the
institution of such action, suit or proceeding and to specify the amount of
damages being claimed or other relief being sought, the nature of the claim, the
person instituting the action, suit or proceeding, and any other significant
features of the claim.
5.11    Perfection of Security Interest. The Borrower or other Subsidiary shall
perform such acts as may be necessary, in the reasonable judgment of Lender, now
or in the future, to perfect or continue perfection of the security interests
granted to Lender, or otherwise provided for, under any and all Loan Documents.
5.12    Dividends to Borrower from the Bank. Borrower shall cause the Bank and
other Subsidiary to pay dividends or otherwise make such cash contributions at
such times and in such amounts, as is necessary to enable Borrower to meet all
of its obligations under the Loan Documents on a timely basis, including the
payment, when due, of each installment of interest and the payment of principal
on the Loans to the extent permitted by law including applicable bank regulatory
agency rules and regulations. Without limiting the generality of the foregoing,
should any prepayment, accelerated payment or other payment ever be due with
respect to the Loans, Borrower shall cause the Bank and other Subsidiary to pay
dividends or otherwise make such additional distributions to the Borrower as
necessary to enable the Borrower to make such prepayment, accelerated payment or
other payment, to the extent permitted by law including applicable bank
regulatory agency rules and regulations.
5.13    Capital Ratio/Equity Capital Adequacy.


13
1313
8206709.7

--------------------------------------------------------------------------------




(a)    Borrower and Bank shall maintain at all times a “Well Capitalized” rating
as required by any applicable regulatory authority as such requirement may be
revised from time to time.
(b)    Bank shall maintain as of each Covenant Compliance Date a Risk-Based
Capital Ratio greater than or equal to Twelve Percent (12.00%).
5.14     “Modified” Texas Ratio. As of each Covenant Compliance Date Bank shall
maintain a “Modified” Texas Ratio of less than or equal to Thirty Percent
(30.00%).
5.15    Return on Average Assets. Bank shall maintain an annualized return on
Average Assets of at least .40% percent as of each Covenant Compliance Date
until September 30, 2017, increasing to at least .45% as of each Covenant
Compliance Date until September 30, 2018, and increasing to at least .50% as of
each Covenant Compliance Date thereafter. In determining such annualized return,
Bank’s earnings will be annualized using its year to date earnings.
5.16    Loan Loss Reserves. With respect to the Bank, maintain at all times loan
loss reserves in amounts deemed adequate by all federal and state regulatory
authorities.
5.17    Loan-to-Value. Borrower shall maintain as of each Covenant Compliance
Date a Loan-to-Value Ratio of less than or equal to Fifty Percent (50.00%).
5.18    Indemnification. Borrower and Bank shall indemnify the Lender, and hold
it harmless of and from any and all loss, cost, damage or expense, of every kind
and nature, including reasonable attorneys’ fees, which the Lender incurs by
reason of any violation of any Environmental Laws by Borrower or Bank or by any
predecessors or successors to title to any property of the Borrower or Bank.
5.19    Compliance Certificate. Furnish Lender a Certificate of Compliance duly
certified by the Chief Executive Officer of Borrower within forty-five (45) days
after the end of each calendar quarter stating that Borrower and each Bank
Subsidiary and the Borrower and all Subsidiaries, as applicable, are in
compliance with all terms, covenants and conditions of this Loan Agreement and
all related Loan Documents, including, but not limited to, Sections 5.1 – 5.17
of this Agreement. Such Certificate of Compliance shall be as set forth in
Exhibit H and otherwise be in form and substance satisfactory to Lender.
6.    NEGATIVE COVENANTS.
Borrower covenants and agrees with Lender that Borrower shall comply and cause
the Bank and other Subsidiaries to comply with the following negative covenants
unless the prior written consent of Lender shall be obtained, so long as any
indebtedness remains outstanding under the Loan Documents:


6.1    Indebtedness. Neither Borrower nor the Bank shall create, incur, assume
or suffer to exist, contingently or otherwise, any indebtedness, except for the
following indebtedness:


14
1414
8206709.7

--------------------------------------------------------------------------------




(a)    The indebtedness of Borrower under the Loans;
(b)    Indebtedness owed by the Borrower to the Bank or any other Subsidiary;
(c)    Debt for operating expenses, operating leases, or otherwise incurred by
the Bank or any other Subsidiary in the ordinary course of business;
(d)    Indebtedness as set forth in Exhibit G; and
(e)    Obligations (contingent or otherwise) existing or arising under any
Interest Rate Swap approved in advance by Lender.
6.2    Mortgages, Liens, Etc. Neither Borrower nor the Bank shall create, assume
or suffer to exist any mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of its assets, now or hereafter owned, except for:
(a)    Liens in favor of Lender securing payment of the Loans; and
(b)    Permitted Encumbrances.
6.3    Guaranties. Except in the ordinary course of business, guarantee or
otherwise in any way become or be responsible for the indebtedness or
obligations of any other Person, by any means whatsoever, whether by agreement
to purchase the indebtedness of any other Person or agreement for the furnishing
of funds to any other Person through the purchase of goods, supplies or services
(or by way of stock purchase, capital contribution, advance or loan) for the
purpose of paying or discharging the indebtedness of any other Person, or
otherwise, except for the endorsement of negotiable instruments by the Borrower
or Bank in the ordinary course of business for collection.
6.4    Merger, Dissolution, Acquisition of Assets. Except for the Merger,
Borrower shall not enter into, or permit the Bank or any other Subsidiary to
enter into, any transaction of merger or consolidation, or any reorganization,
reclassification of stock, readjustment or change in capital structure; or
acquire, or permit any Subsidiary to acquire, all of the stock, or other
ownership interest, property or assets of any other person, corporation,
partnership or other entity; provided that nothing in this Section 6.4 shall
prevent Borrower, the Bank or any Subsidiary from entering into any transaction
of merger, consolidation or share exchange where the following conditions are
met: (a) the Borrower or the Bank are the surviving entities in such
transaction, and a majority of the board of directors of Borrower and the Bank
following such transaction consists of persons who were directors of Borrower
and the Bank prior to such transaction; (b) such transaction is financed with
cash on hand, equity, and/or indebtedness permitted under Section 6.1 above; (c)
at the time of such transaction, no Event of Default, or event which would, with
the passage of time, giving of notice, or both, constitute an Event of Default,
has occurred and is continuing; (d) upon completion of such transaction,
Borrower's reasonable, good faith projections and pro forma financials show that
it and the Bank will remain in compliance with all financial and other covenants
under this Agreement; (e) Borrower and Bank have received all consents and
approvals required by any applicable Bank Regulatory Authorities or by the
shareholders or directors of the entities subject to such transaction in
connection with such transaction; (f) the total assets of the target do not, in
the aggregate, exceed


15
1515
8206709.7

--------------------------------------------------------------------------------




One Hundred Twenty-Five Million and 00/100 Dollars ($125,000,000.00); and (g)
Borrower gives Lender written notice of such proposed transaction at least
thirty (30) days prior to consummation of same and provides Lender with such
evidence as Lender reasonably requests to confirm such transaction's compliance
with the foregoing requirements (each such transaction, a "Permitted
Transaction"). In the event the total assets of the target exceed One Hundred
Twenty-Five Million and 00/100 Dollars ($125,000,000.00), but the transaction
complies with all of the other requirements above, Borrower must request written
consent from Lender to enter into the transaction.
6.5    Subsidiaries. Borrower shall not create, establish or acquire
Subsidiaries or acquire or own stock or any other interest in any bank other
than the Bank, or permit the creation, establishment or acquisition of any such
Subsidiaries by any other Subsidiary.
6.6    Sale of Stock, Merger, or Asset Disposition.
(a)    Borrower shall not sell, transfer, pledge, assign, or otherwise dispose
of, or otherwise encumber, any of the Borrower’s stock of the Bank or the
Borrower’s or the Bank’s or any other Subsidiary’s common Capital Stock in any
the Subsidiary nor permit the Bank or any other Subsidiary to issue additional
shares of stock or rights, options or securities convertible into Capital Stock
of the Bank or any other Subsidiary.
(b)    The Borrower will not, nor will it permit any of its Subsidiaries to,
make any Asset Disposition except in the ordinary course of business.
6.7    Dividends, Redemptions and Other Payments. Borrower shall not declare or
pay any dividends on the stock of Borrower or redeem any stock of Borrower if an
Event of Default has occurred and is continuing under this Agreement or allow
the payment of such a dividend that would create an Event of Default. The
payment of any dividend or the redemption of any stock not otherwise prohibited
shall in all respects comply with the rules and regulations of the Federal
Reserve Board.
6.8    Capital Expenditures. Borrower shall not make or become committed to
make, or permit any Subsidiary to make or to become committed to make, directly
or indirectly, during any calendar year, capital expenditures which for Borrower
and the Subsidiary exceed amounts deemed acceptable to applicable regulatory
authorities.
6.9    Relocation. The Borrower shall not cause or permit Borrower or any
Subsidiary to relocate their principal office, principal banking office,
principal registered office or approved charter location without the written
consent of Lender.
6.10    Transactions with Affiliates. The Borrower shall not, nor will it permit
any of its Subsidiaries to, enter into or permit to exist any transaction or
series of transactions with any officer, director, shareholder, Subsidiary or
Affiliate of such person or entity other than (a) normal compensation and
reimbursement of expenses of officers and directors and (b) except as otherwise
specifically limited in this Agreement, other transactions which satisfy the
applicable requirements under Section 23A of the Federal Reserve Act, 12 USC
§371c and Section 23B of the Federal


16
1616
8206709.7

--------------------------------------------------------------------------------




Reserve Act, 12 USC §371c-1. For purposes of this Agreement, the term affiliates
shall have the same meaning as set forth in applicable bank regulations.
6.11    Change in Management. Neither the Borrower nor the Bank shall make any
change in its senior executive management personnel (CEO, President, CFO, or
other "c-level" or equivalent offices); provided, however, that if any of the
foregoing officers cease to hold the applicable office described above, the same
shall not be an Event of Default provided that the Borrower or the Bank, as the
case may be, replaces such individual with another officer reasonably qualified
and acceptable to all applicable Bank Regulatory Authorities within one hundred
eighty (180) days of such change and further provided, that if Borrower and/or
Bank (as the case may be) is actively engaged in good-faith efforts to replace
any such senior management personnel upon the expiration of such one hundred
eighty (180) day period, then such period shall be extended by an additional
ninety (90) days. 
6.12    Charter or By-Law Amendments. Neither Borrower, Bank nor any other
Subsidiary shall adopt, amend or enter into, as applicable, any charter,
articles of incorporation, bylaws (or any amendments thereto) or other
provisions or agreements that would affect in any way the rights, obligations
and/or preferences of the Collateral.
6.13    Intentionally Omitted.
6.14    No Defaults. Borrower shall not permit or suffer the occurrence of any
event nor allow any Subsidiary or other Affiliate to knowingly permit or suffer
the occurrence of any event which constitutes an event of default under any
indenture or loan agreement or otherwise with respect to any indebtedness of the
Borrower, the Bank, or any other Subsidiary.
7.    DEFAULT AND REMEDIES.
7.1    Events of Default. Any one or more of the following events shall
constitute an Event of Default under the terms of this Agreement and the other
Loan Documents:
(a)    Defaults in the prompt payment as and when due of the principal of or
interest on the Loans or any fees due under this Loan Agreement within ten (10)
days of the date when due, or in the prompt performance or payment when due of
any other obligations of the Borrower to the Bank, whether now existing or
hereafter created or arising, direct or indirect, absolute or contingent.
(b)    Default in compliance with or in the performance or observance of any
term, covenant, obligation, condition, or agreement in this Agreement or any
other Loan Document.
(c)    If any representation, warranty or any other statement made or deemed to
be made by the Borrower herein, in any other Loan Document, or in any writing,
certificate, or report or statement at any time furnished to Lender pursuant to
or in connection with this Agreement shall to be false or misleading in any
material respect, either now or at the time made or furnished or becomes false
or misleading at any time thereafter.


17
1717
8206709.7

--------------------------------------------------------------------------------




(d)    Borrower, the Bank or any other Subsidiary shall fail to pay when due and
before the expiration of any grace period, any debt for borrowed money which it
is primarily obligated to pay as borrower, or in any other capacity, whether
such debt shall have become due because of acceleration of maturity or
otherwise, other than debt created by this Agreement.
(e)    An event occurs which constitutes an event of default as defined in the
Notes or any other Loan Document; or an event occurs which constitutes an event
of default (following the expiration of applicable grace, notice or cure
periods) under any present or future loan agreement between Lender and Borrower
for any other loan.
(f)    The Borrower, the Bank, or any other Subsidiary shall
(i)    be unable or admits in writing its inability to pay its debts as they
become due; or
(ii)    file a petition in bankruptcy or for reorganization or for the adoption
of an arrangement under the Bankruptcy Act as now or in the future amended, or
file a pleading asking such relief, or have or suffer to be filed an involuntary
petition in bankruptcy against it which is not contested and discharged within
sixty (60) days; or
(iii)    make an assignment for the benefit of creditors generally; or
(iv)    consent to the appointment of a trustee, custodian, or receiver for all
or a major portion of its property; or
(v)    be adjudicated a bankrupt or insolvent under any federal or state law; or
(vi)    suffer the entry of a court order under any federal or state law
appointing a receiver, custodian, or trustee for all or a major part of its
property or ordering the winding up or liquidation of its affairs, or approving
a petition filed against it under the Bankruptcy Act, as now or in the future
amended; or
(vii)    suffer the entry of a final judgment for the payment of money in excess
of $100,000.00 and the same shall not be discharged or provision made for its
discharge within 45 days from the date of entry thereof or an appeal or other
appropriate proceeding for review thereof shall not be taken within said period
and a stay of execution pending such appeal shall not be obtained; or
(viii)    suffer a writ or warrant of attachment or any similar process to be
issued by any court against all or any substantial portion of its property.
(g)    The issuance of any Supervisory Action against the Borrower, the Bank or
other Subsidiaries or the Borrower’s, the Bank’s or the other Subsidiaries’
directors, whether temporary or permanent, by or at the request of any bank
regulatory agency; provided, however, that notwithstanding anything to the
contrary in this Agreement (including without limitation Section 5.9 hereof),
Borrower shall not be required to disclose the existence of any Supervisory


18
1818
8206709.7

--------------------------------------------------------------------------------




Action to the extent that such disclosure is prohibited by applicable law or
regulation; but further provided that (i) Section 5.9 of this Agreement shall
nevertheless require Borrower to disclose to Lender the maximum amount of
information legally permissible to be disclosed regarding any such Supervisory
Action and (ii) such Supervisory Action may, even if confidential, constitute an
Event of Default hereunder if Lender becomes aware of such Supervisory Action
through other channels without the violation of applicable law or regulation;
(h)    There shall occur any change in the equity ownership of the Bank, or any
change in the equity ownership of the Borrower such that a "change in control"
of Borrower under applicable law or regulation shall have occurred; or
(i)    The failure of the Borrower, the Bank, or any other Subsidiary, or the
Borrower’s, the Bank’s, or any other Subsidiary’s directors to comply with the
terms of any memorandum of understanding or letter agreement with any bank
regulatory agency, including but not limited to any applicable state bank
regulatory agency, Federal Deposit Insurance Corporation, the Office of the
Comptroller of the Currency, and the Board of Governors of the Federal Reserve
System and such failure has not been fully corrected within thirty (30) business
days of the Borrower’s or the Bank’s awareness of its failure to comply.
7.2    Cure Provisions. In any Event of Default, other than a default in
payment, is curable and if Borrower has not been given a notice of a breach in
the same provision of this Agreement or the Notes within the preceding twelve
(12) months, it may be cured if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to product compliance as soon as reasonably
practical.
7.3    Remedies on Default. Upon the occurrence of an Default and during the
continuation of such Default, the Lender shall, at its option, be relieved of
any obligation to make further loan advances or extensions of credit under this
Agreement; and if such Default constitutes of becomes an Event of Default, the
Lender may (i) terminate all obligations of Lender to Borrower, the Bank, or any
other Subsidiary including, without limitation, all obligations to lend money to
Borrower under this Agreement, (ii) declare the Notes immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate
and notice of acceleration of the maturity date of the Notes, or any other
notice of any kind, all of which are expressly waived, (iii) declare immediately
due and payable from Borrower the expenses set forth in Section 8.14 hereof, and
(iv) pursue any remedy available to it under this Agreement, the Notes, the
Pledge Agreement or any other Loan Document, or available at law or in equity,
concurrently or subsequently, in such order as the Lender may elect, all of
which remedies shall be cumulative, provided that upon the occurrence of an
Event of Default specified in Section 7.1(f), the commitment of the Lender and
any right of the Borrower to request borrowings hereunder shall be automatically
terminated and all Obligations under the Loan Documents shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, anything in this
Agreement or in any other Loan Document to the contrary.


19
1919
8206709.7

--------------------------------------------------------------------------------




7.4    Liens; Setoff by Lender. Borrower hereby grants to Lender a continuing
lien for all indebtedness of Borrower, the Bank, or the other Subsidiaries to
Lender upon any and all of its monies, securities and other property and the
proceeds thereof, now or hereafter held or received by or in transit to Lender
from or for Borrower, and also upon any and all deposits (general or special,
matured or unmatured) and credits of Borrower against Lender at any time
existing. Upon the occurrence of any Event of Default as specified above, Lender
is hereby authorized at any time and from time to time, without notice to
Borrower, the Bank, or the other Subsidiaries, to set off, appropriate, and
apply any and all items hereinabove referred to against any or all indebtedness
of Borrower to Lender, whether under this Agreement, or otherwise, whether now
existing or hereafter arising. Lender shall give written notice to Borrower of
such setoff appropriation or application after such setoff, appropriation or
application occurs.
8.    MISCELLANEOUS.
8.1    No Waiver. No delay or failure on the part of Lender or on the part of
any holder of the Notes in the exercise of any right, power or privilege granted
under this Agreement, or under any other Loan Document, or available at law or
in equity, shall impair any such right, power or privilege or be construed as a
waiver of any Event of Default or any acquiescence therein. No single or partial
exercise of any such right, power or privilege shall preclude the further
exercise of such right, power or privilege. No waiver shall be valid against
Lender unless made in writing and signed by Lender, and then only to the extent
expressly specified therein.
8.2    Notices. All notices and communications provided for hereunder shall be
in writing, delivered by hand or sent by first‑class, registered or certified
mail, postage prepaid, or express courier to the following addresses:


(1)    If to Lender:        First Tennessee Bank National Association
165 Madison Avenue, 5th Floor
Memphis, Tennessee 38103
Attention: Correspondent Banking


(2)    If to Borrower:        Citizens Community Bancorp, Inc.            
2174 EastRidge Center
Eau Claire, Wisconsin 54701
Attention: Mark Oldenberg, CFO
                
Any party hereto may change its address for notice purposes by notice to the
other parties in the manner provided herein. Notice shall be deemed given when
hand delivered or first class, certified or registered mail, postage prepaid, or
when delivered by express courier.


8.3    Governing Law. This Agreement and all other Loan Documents shall be
governed by and interpreted in accordance with the laws of the State of
Tennessee except with respect to


20
2020
8206709.7

--------------------------------------------------------------------------------




interest which shall be governed by and construed in accordance with applicable
Federal laws in effect from time to time.
8.4    Survival of Representations and Warranties. All representations,
warranties and covenants contained herein or made by or furnished on behalf of
Borrower, the Bank, or the other Subsidiaries in connection herewith shall
survive the execution and delivery of this Agreement and all other Loan
Documents and the extension or funding of the loan hereunder unless any such
representation or warranty relates only to a specific time on or prior to the
date hereof.
8.5    Descriptive Headings. The descriptive headings of the several sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.
8.6    Severability. If any part of any provision contained in this Agreement or
in any other Loan Document shall be invalid or unenforceable under applicable
law, said part shall be ineffective to the extent of such invalidity only,
without in any way affecting the remaining parts of said provision or the
remaining provisions.
8.7    Time is of the Essence. Time is of the essence in interpreting and
performing this Agreement and all other Loan Documents.
8.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same instrument.
8.9    Payment of Costs. Borrower shall pay, promptly demand by Lender, all
reasonable costs, expenses, taxes and fees incurred by Lender in connection with
the preparation, execution and delivery of this Agreement and all other Loan
Documents at this closing (not to exceed $10,000) and the recording and filing
and rerecording and refiling thereof, including, without limitation, the
reasonable costs and professional fees of counsel for Lender, any and all
transfer, mortgage or other taxes and all recording costs that may be payable.
In the future, Borrower shall pay promptly following written demand by the
Lender, all such costs and expenses determined to be payable, in connection
therewith.
8.10    Successors and Assigns. This Agreement shall bind and inure to the
benefit of Borrower and Lender, and their respective successors and assigns;
provided, however, Borrower, the Bank, and the other Subsidiaries shall not have
any right to assign their rights or obligations hereunder to any person.
Notwithstanding anything in this Agreement to the contrary, Lender shall have
the right, but shall not be obligated, to sell participation in the loan made
pursuant hereto to other banks, financial institutions and investors.
8.11    Amendments; No Implied Waiver. This Agreement may be amended or
modified, and Borrower, the bank, and the other Subsidiaries may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if Borrower shall obtain the prior written consent of Lender to that
specific amendment, modification, action or omission to act, and no course of
dealing between Borrower, the Bank, or the other Subsidiaries and Lender shall
operate


21
2121
8206709.7

--------------------------------------------------------------------------------




as a waiver of any right, power or privilege granted to Lender under this
Agreement or under any other Loan Document, or available to Lender at law or in
equity.
8.12    Rights Cumulative. All rights, powers and privileges granted hereunder
shall be cumulative to and shall not be exclusive of any other rights, powers
and privileges granted by any other Loan Document or available at law or in
equity.
8.13    Indemnity. Borrower agrees to protect, indemnify and save harmless
Lender, and all directors, officers, employees and agents of Lender, from and
against any and all (i) claims, demands and causes of action of any nature
whatsoever brought by any Person not a party to this Agreement and arising from
or related or incident to this Agreement or any other Loan Document, including,
without limitation, any liability under federal or state securities laws arising
out of Lender’s disposition of all or part of the Collateral, (ii) costs and
expenses incident to the defense of such claims, demands and causes of action,
including, without limitation, reasonable attorneys’ fees, and (iii)
liabilities, judgments, settlements, penalties and assessments arising from such
claims, demands and causes of action; provided, however, that Borrower does not
agree to indemnify Lender against Lender’s own fraud, gross negligence, or
willful misconduct, or any liabilities resulting therefrom. The indemnity
contained in this section shall survive the termination of this Agreement.
8.14    Expenses. Borrower agrees to promptly reimburse Lender for (i) all costs
and expenses of collection of the Notes, including reasonable attorneys’ fees,
and (ii) all expenses incurred by Lender in acting on behalf of Borrower, the
Bank or the other Subsidiaries in accordance with the terms of this Agreement or
to maintain or preserve the value of the Collateral, or Lender’s interest
therein pursuant to the Pledge Agreement, or any other Loan Document. Such sums
shall include interest at the maximum rate allowed by law accruing from the date
Lender requests such reimbursement.
8.15    Usury. It is the intent of the parties hereto not to violate any federal
or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and Borrower, the Bank,
and the other Subsidiaries, and Lender agree that, should any provision of this
Agreement, or of the Notes, or of any other Loan Document or any act performed
hereunder or thereunder, violate any such law, rule or regulation, then the
excess of interest contracted for or charged or collected over the maximum
lawful rate of interest shall be applied to the outstanding principal
indebtedness due to Lender by Borrower under this Agreement, and if the
principal indebtedness has been paid in full, any remaining excess shall
forthwith be paid to Borrower.
8.16    Jurisdiction and Venue. Borrower, the Bank, and the other Subsidiaries,
and Lender agree, without power of revocation, that any civil suit or action
brought against them as a result of , or which relates to, any of their
obligations under this Agreement or under any other Loan Document may be brought
against them, jointly or singly, in the United States District Court for the
Western District of Tennessee, and Borrower, the Bank, the other Subsidiaries,
and Lender irrevocably submit to the jurisdiction of such court and irrevocably
waive, to the fullest extent permitted by law, any objections that they may now
or hereafter have to the laying of the venue of such civil suit or action and
any claim that such civil suit or action has been brought in an inconvenient
forum, and Borrower, the Bank, and the other Subsidiaries, and Lender agree that
final judgment in any such civil suit or


22
2222
8206709.7

--------------------------------------------------------------------------------




action shall be conclusive and binding upon them and shall be enforceable
against them by suit upon such judgment in any court of competent jurisdiction.
8.17    Construction. Should any provision of this Agreement require judicial
interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that Borrower, Lender and
their respective agents have participated in the preparation hereof.
8.18    Holidays. In any case where the date for any action required to be
performed under this Agreement or under any other Loan Document shall be, in the
city where the performance is to be made, a Saturday, a Sunday, a legal holiday
or a day on which banking institutions are authorized by law to close, then such
performance may be made on the next succeeding business day not a Saturday, a
Sunday, a legal holiday or a day on which banking institutions are authorized by
law to close.     
8.19    Entire Agreement. This Agreement and the other Loan Documents executed
and delivered contemporaneously herewith, together with the exhibits attached
hereto and thereto, constitute the entire understanding of the parties with
respect to the subject matter hereof, and any other prior or contemporaneous
agreements, whether written or oral, with respect thereto are expressly
superseded hereby. The execution of this Agreement and the other Loan Documents
by Borrower, the Bank, and the other Subsidiaries was not based upon any facts
or materials provided by Lender, nor was Borrower, the Bank, and the other
Subsidiaries induced to execute this Agreement or any other Loan Document by any
representation, statement or analysis made by Lender. In the event that the
provisions of this Loan Agreement shall conflict with provisions of any of the
other Loan Documents, the provisions of this Agreement shall control. This
written Loan Agreement represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
8.20    Consent. Borrower hereby represents and warrants that to the best of
Borrower’s Knowledge there is no consent from any lender or creditor needed to
prevent Borrower, the Bank, or the other Subsidiaries from being in default by
Borrower executing the Notes or Borrower, the Bank, and the other Subsidiaries
executing, this Loan Agreement or any other loan document associated with these
Loans.
8.21    Waiver Of Right To Trial By Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW


23
2323
8206709.7

--------------------------------------------------------------------------------




EXISTING OR HEREAFTER ARISING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
8.22    Further Assurances. Borrower agrees to furnish a current financial
statement upon the request of Lender from time to time, and further agrees to
execute and deliver all other instruments and take such other actions as Lender
may from time to time reasonably request in order to carry out the provisions
and intent hereof.
8.23    Execution by Bank. The undersigned Bank is joining this Agreement for
the sole purpose of acknowledging the pledge of its Capital Stock pursuant to
the Pledge Agreement.
8.24    Non-Control. In no event shall the Lender’s rights hereunder be deemed
to indicate that the Lender is in control of the business, management or
properties of the Borrower or the Bank or has power over the daily management
functions and operating decisions made by the Borrower and the Bank, all such
rights and powers being hereby expressly reserved to the Borrower and the Bank.
8.25    Assignments and Participations. Lender may sell or offer to sell the
Loans or interests therein to one or more assignees or participants. Borrower
shall execute, acknowledge and deliver any and all instruments reasonably
requested by Lender in connection therewith, and to the extent, if any,
specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disseminate any information it now has or hereafter obtains
pertaining to the Loans, including any security for the Loans, Borrower, Bank,
any other Subsidiary, any of Borrower’s, Bank’s, or any other Subsidiary’s
principals, or any guarantor, if any, to any actual or prospective assignee or
participant, to Lender’s affiliates, to any regulatory body having jurisdiction
over Lender, to any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Lender and the Loans, or to any other
party as necessary or appropriate in Lender’s reasonable judgment.
8.26    Electronic Transmission of Data. Lender and Borrower agree that certain
data related to the Loans (including confidential information, documents,
applications and reports) may be transmitted electronically, including
transmission over the internet to the parties, the parties’ affiliates, agents
and representatives, and other Persons involved with the subject matter of this
Agreement. Borrower acknowledges and agrees that (a) there are risks associated
with the use of electronic transmission and that Lender does not control the
method of transmittal or service providers, (b) Lender has no obligation or
responsibility whatsoever and assumes no duty or obligation for the security,
receipt or third party interception of any such transmission, and (c) Borrower
and Bank will release, hold harmless and indemnify Lender from any claim, damage
or loss, including that arising in whole or part from Lender’s strict liability
or sole, comparative or contributory negligence, which is related to the
electronic transmission of data.


24
2424
8206709.7

--------------------------------------------------------------------------------




8.27    USA PATRIOT Act. The Lender hereby notifies the Borrower and any
guarantor that pursuant to the requirements of the PATRIOT Act, it is required
to obtain, verify and record information that identifies the Borrower and any
guarantors, which information includes the name and address of the Borrower and
any guarantors and other information that will allow Lender to identify the
Borrower and any guarantors in accordance with the PATRIOT Act.
8.28    No Inference of Extension Past Maturity Date. Notwithstanding any other
provision herein, the terms, conditions, and requirements provided for herein
that would, by their express terms, be applicable to time periods after the
Revolving Loan Termination Date or the Term Loan Maturity Date, are not to be
interpreted as an inference that the Lender has agreed to any extension,
automatic or otherwise, to the extension of the Revolving Loan Termination Date
or the Term Loan Maturity Date. The Lender has not agreed and is under no
obligation to extend the Revolving Loan Termination Date or the Term Loan
Maturity Date.




[SIGNATURE PAGE FOLLOWS]


25
2525
8206709.7

--------------------------------------------------------------------------------





WITNESS the hand and seal of the parties hereto through their duly authorized
officers as of the date first above written.


LENDER:


FIRST TENNESSEE BANK NATIONAL
ASSOCIATION


By: Jeff Gach
Printed Name: /s/ Jeff Gach
Title: VP




BORROWER:


CITIZENS COMMUNITY BANCORP, INC.




By: Mark C. Oldenberg
Printed Name: /s/ Mark C. Oldenberg
Title: EVP/CFO


 
The undersigned Bank executes this Loan Agreement for the sole purpose of
acknowledging the pledge of its Capital Stock under the Pledge Agreement.


BANK:


CITIZENS COMMUNITY FEDERAL
NATIONAL ASSOCIATION




By: Mark C. Oldenberg
Printed Name: /s/ Mark C. Oldenberg
Title: EVP/CFO











[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]11







--------------------------------------------------------------------------------





LIST OF EXHIBITS


EXHIBIT A
REVOLVING CREDIT NOTE


EXHIBIT B
Intentionally Omitted


EXHIBIT C
ACTIONS, SUITS, OR OTHER PROCEEDINGS PENDING OR THREATENED AGAINST OR AFFECTING
BORROWER OR ANY SUBSIDIARY


EXHIBIT D
SUBSIDIARIES OF BORROWER


EXHIBIT E
LIENS


EXHIBIT F
OPTIONS, WARRANTS OR OTHER RIGHTS AGREEMENTS OR COMMITMENTS (INCLUDING
CONVERSION RIGHTS AND PREEMPTIVE RIGHTS) OBLIGATING BORROWER OR ANY SUBSIDIARY
TO ISSUE, SELL, PURCHASE OR REDEEM SHARES OR SECURITIES CONVERTIBLE TO SHARES


EXHIBIT G
INDEBTEDNESS NOT AUTHORIZED IN SECTION 6.1


EXHIBIT H
COMPLIANCE CERTIFICATE


APPENDIX A
DEFINITIONS


SCHEDULE 4.6
SUPERVISORY ACTION(S)



                


            






11





--------------------------------------------------------------------------------





EXHIBIT A

Revolving Credit NOTE
$3,000,000.00    Memphis, Tennessee
    September 30th, 2016
ON OR BEFORE September 30th, 2017 (the “Termination Date”), the undersigned,
CITIZENS COMMUNITY BANCORP, INC., a Maryland corporation ("Maker"), promises to
pay to the order of FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national
banking association having its principal place of business in Memphis, Tennessee
("Bank"), the principal sum of THREE MILLION AND 00/100 DOLLARS ($3,000,000.00),
value received, together with interest from date until maturity, upon disbursed
and unpaid principal balances, at the rate hereinafter specified, said interest
being payable quarterly, on the fifteenth (15th) day of each quarter hereafter,
commencing on the fifteenth (15th) day of November, 2016 (and each February 15,
May 15, August 15, and November 15 thereafter), with the final installment of
interest being due and payable concurrently on the same date that the principal
balance is due hereunder.
The "Revolving Loan Termination Date" may be extended one or more times pursuant
to the provisions of that certain Amended and Restated Loan Agreement, dated of
even date, between the Maker, the Bank, as said agreement may be amended or
modified (the "Loan Agreement"); and, if so extended, such extended date shall
thereupon constitute the Revolving Loan Termination Date. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Loan Agreement.
The interest rate on the Note is subject to change from time to time based on
changes in an independent index (the "Index") which is the LIBOR Rate (as
hereinafter defined), adjusted and determined as of the opening of business on
the first (1st) day of the month in which this Note is dated (the "Initial
Pricing Date") and on the first (1st) day of each quarter hereafter (the
"Interest Rate Change Date"). The "LIBOR Rate" shall mean the London Interbank
Offered Rate of interest for an interest period of ninety (90) days, as reported
in The Wall Street Journal published on the Interest Rate Change Date of each
quarter (rounded upward to the next whole multiple of one‑sixteenth of one
percent (1/16 of 1%)). Each change in the Index (as hereinafter defined) which
results from a change in the LIBOR Rate shall become effective, without notice
to the Maker, on each Interest Rate Change Date following any change in the
LIBOR Rate; provided, however, that if The Wall Street Journal is not published
on such date, the LIBOR Rate shall be determined by reference to The Wall Street
Journal last published immediately preceding such date (the "Index"). The Index
is not necessarily the lowest rate charged by the Bank on its loans. If the
Index becomes unavailable during the term of this loan, the Bank may designate a
reasonably equivalent substitute index after notice to the Maker. The Bank will
tell the Maker the current Index rate upon any such substitution. The interest
rate change will not occur more often than each quarter. The Maker understands
that the Bank may make loans based on other rates as well. The Index currently
is 0.85367 percent (__%) per annum. The interest rate to be applied to the
unpaid principal balance of this Note (the “Contract Rate”) will be at a rate of
two


A-1
11





--------------------------------------------------------------------------------




and 70/100 percent (2.70%) (the "Margin"), over the Index, resulting in an
initial rate of 3.55367 percent (___%) per annum. NOTICE: Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.
Notwithstanding any other provisions herein, if any Change in Law (as hereafter
defined) shall make it unlawful for the Bank to make or maintain a LIBOR Rate
loan as contemplated by this Note, the principal outstanding hereunder shall, if
required by law and if the Bank so requests, be converted on the date required
to make the loan evidenced by this Note legal to a loan according interest at
the lesser of the Maximum Rate or the base commercial rate of interest ("Base
Rate") established from time to time by the Bank. Each change in the Base Rate
shall become effective, without notice to the Maker, on the same date that the
Base Rate changes. The Maker hereby agrees promptly to pay the Bank, upon
demand, any costs incurred by the Bank in making any conversion in accordance
with this paragraph, including any interest or fees payable by the Bank to
lenders of funds obtained by Bank in order to maintain its LIBOR Rate loans.
The Maker hereby indemnifies the Bank and holds the Bank harmless from any loss
or expense which the Bank may sustain or incur as a consequence of (i) a default
by the Maker in payment of the principal amount of or interest on the loan
evidenced hereby, including any such loss or expense arising from interest or
fees payable by the Bank to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate loans; or (ii) a Change in Law that results in the
imposition on the Bank of reserve requirements in connection with LIBOR Rate
loans made by the Bank. The Maker will make any payments under this indemnity to
Bank, upon demand. The Maker further agrees to enter into a modification of this
Note, at the request of the Bank, to bring this Note into compliance with any
Change in Law.
"Change in Law" shall mean the adoption of any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) or any change
therein or in the interpretation or application thereof, in all cases by
Governmental Authority having jurisdiction over the Bank, in each case after the
date hereof.
"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising regulatory function of
or pertaining to government.
The annual interest rate for this Note is computed on a 365/360 basis; that is,
by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.
In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, the indebtedness hereby
evidenced shall bear interest at the lesser of (a) ten percent (10%) per annum
or (b) the maximum effective variable contract rate which may be charged by the
Bank under applicable law from time to time in effect (the "Maximum Rate).
Notwithstanding the foregoing, upon the occurrence of an Event of Default (as
defined in the Loan Agreement), the Bank, at its option, may charge, and the
Maker agrees to pay, interest on disbursed and unpaid principal balances at the
default rate (the "Default Rate") per annum equal to the lesser of (a) the
Maximum Rate or (b) (i) the Contract Rate plus (ii) four percent (4%).


A-2
22





--------------------------------------------------------------------------------




Any amounts not paid when due hereunder (whether by acceleration or otherwise)
shall bear interest after maturity at the Default Rate.
For any payment which is not made within ten (10) days of the due date for such
payment, the Maker shall pay a late fee. The late fee shall equal five percent
(5%) of the unpaid portion of the past-due payment.
This Note is secured by the Pledge Agreement, and may now or hereafter be
secured by other mortgages, trust deeds, assignments, security agreements, or
other instruments of pledge or hypothecation.
All installments of interest, and the principal hereof, are payable at the
office of First Tennessee Bank National Association, 165 Madison Avenue,
Memphis, Tennessee 38103, or at such other place as the holder may designate in
writing, in lawful money of the United States of America, which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment.
If the Maker shall fail to make payment of any installment of principal or
interest, within ten (10) days of its due date, or upon any default in the terms
and provisions of any of the Security Documents, or upon any default in any
other mortgage, trust deed, security agreement, or other instrument of pledge or
hypothecation which now or hereafter secures the payment of the indebtedness
evidenced hereby, or upon the occurrence of any Event of Default under the Loan
Agreement (including the occurrence of an Event of Default under the Loan
Agreement), or upon the death or dissolution of the Maker or (if the Maker, is a
partnership, the death or dissolution of any general partner thereof), or upon
any default in the payment or performance of any other indebtedness, liability
or obligation now or hereafter owed by the Maker to the holder hereof, if any
such default is not cured within any cure period applicable thereto, then and in
any such event, the entire unpaid principal balance of the indebtedness
evidenced hereby, together with all interest then accrued, shall, at the
absolute option of the holder hereof, at once become due and payable, without
demand or notice, the same being expressly waived and Bank may exercise any
right, power or remedy permitted by law or equity, or as set forth herein or in
the Loan Agreement or any other Loan Document.
If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Bank in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Maker against the Bank, the
Maker shall pay on demand all costs of collection and litigation (including
court costs), together with a reasonable attorney's fee. These include, but are
not limited to, the Bank's reasonable attorney's fees and legal expenses,
whether or not there is a lawsuit, including attorney's fees for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction) and appeals.
The Bank and the Maker hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Bank or Maker against the other.
To the extent permitted by applicable law, the Bank reserves a right of setoff
in all the Maker's accounts with the Bank (whether checking, savings, or some
other account). This includes all accounts the Maker may open in the future.
However, this does not include any IRA or Keogh


A-3
33





--------------------------------------------------------------------------------




accounts, or any trust accounts for which setoff would be prohibited by law. The
Maker authorizes the Bank, to the extent permitted by applicable law, to charge
or setoff all sums owing on the indebtedness against any and all such accounts,
and, at the Bank's option, to administratively freeze all such accounts to allow
the Bank to protect the Bank's charge and setoff rights provided in this
paragraph.
The undersigned agrees to furnish a current financial statement upon the request
of the Bank from time to time, and further agrees to execute and deliver all
other instruments and take such other actions as the Bank may from time to time
reasonably request in order to carry out the provisions and intent hereof.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each business entity that opens an
account. What this means to Maker: When Maker opens an account, the Bank will
ask for Federal Tax Identification Number, physical street address, full legal
name of the Maker and other information that will allow the Bank to identify
Maker. The Bank may also ask Maker to provide copies of certain documents that
will aid in confirming this information.
The Maker and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability thereon. Maker agrees that borrowers, endorsers, guarantors and
sureties may be added or released without notice and without affecting Maker’s
liability hereunder. The liability of Maker shall not be affected by the failure
of Bank to perfect or otherwise obtain or maintain the priority or validity of
any security interest in any collateral. The liability of Maker shall be
absolute and unconditional and without regard to the liability of any other
party hereto.
It is the intention of the Bank and the Maker to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall the
holder hereof ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum effective contract rate which the Bank may lawfully charge under
applicable statutes and laws from time to time in effect; and in the event that
the holder hereof ever receives, collects, or applies as interest any such
excess, such amount which, but for this provision, would be excessive interest,
shall be applied to the reduction of the principal amount of the indebtedness
hereby evidenced; and if the principal amount of the indebtedness evidenced
hereby, all lawful interest thereon and all lawful fees and charges in
connection therewith, are paid in full, any remaining excess shall forthwith be
paid to the Maker, or other party lawfully entitled thereto. All interest paid
or agreed to be paid by the Maker shall, to the maximum extent permitted under
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal so that the interest hereon for
such full period shall not exceed the maximum amount permitted by applicable
law. Any provision hereof, or of any other agreement between the holder hereof
and the Maker, that operates to bind, obligate, or compel the Maker to pay
interest in excess of such maximum effective contract rate shall be construed to
require the payment of the maximum rate only. The provisions of this paragraph
shall be given precedence over any other provision contained herein


A-4
44





--------------------------------------------------------------------------------




or in any other agreement between the holder hereof and the Maker that is in
conflict with the provisions of this paragraph.
This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statute) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Maker be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.
The principal amount of this Note may be prepaid in whole or in part at any
time, and from time to time without penalty or premium, provided, however, that
if an Interest Rate Swap has been entered into in connection with this Note, any
full or partial prepayments of principal amounts due under this Note may require
termination or adjustment of the Interest Rate Swap and may result in a payment
due from Maker per the terms and conditions of the Interest Rate Swap.
This Note evidences a revolving line of credit. Advances under this Note may be
requested either orally or in writing by the Maker or by an authorized person.
The Bank may, but need not, require that all oral requests be confirmed in
writing. All communications, instructions, or directions by telephone or
otherwise to the Bank are to be directed to the Bank at the Bank's address. The
Maker agrees to be liable for all sums either: (a) advanced in accordance with
the instructions of an authorized person, or (b) credited to any of the Maker's
accounts with the Bank. The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by the Bank's internal
records, including daily computer print-outs. The Bank will have no obligation
to advance funds under this Note if: (a) the Maker or any guarantor is in
default under the terms of this Note or any agreement that the Maker or any
guarantor has with the Bank, including any agreement made in connection with the
signing of this Note; (b) the Maker or any guarantor ceases doing business or is
insolvent; (c) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
the Bank; or (d) the Maker has applied funds provided pursuant to this Note for
purposes other than those authorized by the Bank.
Bank is hereby authorized to disclose any financial or other information about
Maker to any regulatory body or agency having jurisdiction over Bank and to any
present, future or prospective participant or successor in interest in any loan
or other financial accommodation made by Bank to Maker. The information provided
may include, without limitation, amounts, terms, balances, payment history,
return item history and any financial or other information about Maker. However,
subject to applicable law, Bank shall use reasonable efforts to protect the
confidentiality of the terms and conditions of the Loan in all other respects.
The invalidity or unenforceability of any one or more provisions of this Note
shall not render any other provision invalid or unenforceable. In lieu of any
invalid or unenforceable provision,


A-5
55





--------------------------------------------------------------------------------




there shall be added automatically a valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be possible.
The covenants, conditions, waivers, releases and agreements contained in this
Note shall bind, and the benefits thereof shall inure to, the parties hereto and
their respective heirs, executors, administrators, successors and assigns;
provided, however, that this Note cannot be assigned by Maker without the prior
written consent of Bank, and any such assignment or attempted assignment by
Maker without consent shall be void and of no effect with respect to Bank.
Bank may from time to time sell or assign, in whole or in part, or grant
participations in, the Loan, this Note and/or the obligations evidenced thereby.
The holder of any such sale, assignment or participation, if the applicable
agreement between Bank and such holder so provides, shall be: (a) entitled to
all of the rights, obligations and benefits of Bank; and (b) deemed to hold and
may exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to Maker, in each case as fully as though Maker were
directly indebted to such holder. Bank may in its discretion give notice to
Maker of such sale, assignment or participation; however, the failure to give
such notice shall not affect any of Bank’s or such holder’s rights hereunder.
Maker irrevocably appoints each and every member and/or officer of Maker as its
attorneys upon whom may be served, by certified mail at the address set forth in
the Loan Agreement, or such other address as may be directed by Maker, in
writing, any notice, process or pleading in any action or proceeding against it
arising out of or in connection with this Note or any other Loan Document; and
Maker hereby consents that any action or proceeding against it be commenced and
maintained in any state or federal court sitting in Memphis, Shelby County,
Tennessee, by service of process on any such owner, partner and/or officer; and
Maker agrees that such courts of the State shall have jurisdiction with respect
to the subject matter hereof and the person of Maker and all collateral securing
the obligations of Maker. Maker agrees not to assert any defense to any action
or proceeding initiated by Bank based upon improper venue or inconvenient forum.
CITIZENS COMMUNITY BANCORP, INC.

By:    
Title:    

    MAKER










A-6
66





--------------------------------------------------------------------------------





EXHIBIT B


[INTENTIONALLY OMITTED]






B-1
11





--------------------------------------------------------------------------------





EXHIBIT C


ACTIONS, SUITS, OR OTHER PROCEEDINGS PENDING OR THREATENED AGAINST OR AFFECTING
BORROWER OR ANY SUBSIDIARY






None.


C-1
11





--------------------------------------------------------------------------------





EXHIBIT D


SUBSIDIARIES OF BORROWER




None.


D-1
11





--------------------------------------------------------------------------------





EXHIBIT E


ADDITIONAL LIENS




None.


E-1
11





--------------------------------------------------------------------------------





EXHIBIT F


OPTIONS, WARRANTS, OR OTHER RIGHTS, AGREEMENTS, OR
COMMITMENTS (INCLUDING CONVERSION RIGHTS AND
PREEMPTIVE RIGHTS) OBLIGATING BORROWER OR ANY
SUBSIDIARY TO ISSUE, SELL, PURCHASE, OR REDEEM
SHARES OR SECURITIES CONVERTIBLE INTO SHARES




See attached.


F-1
11





--------------------------------------------------------------------------------











CITIZENS COMMUNITY BANCORP, INC.
2004 RECOGNITION AND RETENTION PLAN
 
 
AWARDS GRANTED TO DATE
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE NAME
GRANT DATE
RESTRICTED SHARES GRANTED
VESTING TERM
VESTED THRU 03/31/2016
UNVESTED THRU 03/31/2016
FORFEITED THRU 03/31/2016 (1)
 
 
2/4/2005
2,277
5 YRS
2,277
0
0
 
 
11/17/2005
3,416
5 YRS
3,416
0
0
 
 
2/4/2005
2,277
5 YRS
2,277
0
0
 
 
11/17/2005
3,416
5 YRS
3,416
0
0
 
 
2/4/2005
2,277
5 YRS
2,277
0
0
 
 
2/4/2005
2,277
5 YRS
2,277
0
0
 
 
2/4/2005
2,277
5 YRS
1,367
0
910
 
 
2/4/2005
28,478
5 YRS
22,783
0
5,695
 
 
2/4/2005
10,252
5 YRS
10,252
0
0
 
 
2/4/2005
4,556
5 YRS
4,556
0
0
 
 
2/4/2005
4,556
5 YRS
4,556
0
0
 
 
2/4/2005
4,556
5 YRS
1,823
0
2,733
 
 
6/14/2011
10,156
5 YRS
8,124
2,032
0
 
 
9/30/2011
10,156
5 YRS
8,124
2,032
0
 
 
10/31/2012
10,156
5 YRS
6,093
4,063
0
 
 
1/24/2013
5,163
5 YRS
3,096
2,067
0
 
 
7/2/2012
2,500
5 YRS
1,500
1,000
0
 
 
1/24/2013
5,164
5 YRS
3,096
2,068
0
 
TOTAL SHARES
 
113,910
 
91,310
13,262
9,338
 





F-2
11



--------------------------------------------------------------------------------





EMPLOYEE NAME
GRANT DATE
STOCK OPTIONS GRANTED
VESTING PERIOD
TERM
EXERCISE PRICE
VESTED THRU 03/31/2016
UNVESTED THRU 03/31/2016
FORFEITED SHARES (1)
DATE FORFEITED (1)
SHARES EXERCISED
DATE SHARES EXERCISED
vested shares expiration date
 
2/4/2005
14,240
5 YRS
15 YRS


$7.04


14,240
0
0
0
0
NA
2/4/2020
 
2/4/2005
14,240
5 YRS
15 YRS


$7.04


12,740
0
0
0
1,500
3/16/2015
2/4/2020
 
2/4/2005
14,240
5 YRS
15 YRS


$7.04


14,240
0
0
0
0
NA
2/4/2020
 
2/4/2005
14,240
5 YRS
15 YRS


$7.04


0
0
14,240
6/1/2012
0
NA
NA
 
2/4/2005
14,240
5 YRS
15 YRS


$7.04


0
0
14,240
6/1/2009
0
NA
NA
 
2/4/2005
71,195
5 YRS
10 YRS


$7.04


0
0
71,195
12/31/2009
0
NA
NA
 
2/4/2005
25,629
5 YRS
10 YRS


$7.04


0
0
25,629
6/30/2012
0
NA
NA
 
2/4/2005
11,391
5 YRS
10 YRS


$7.04


0
0
11,391
3/31/2011
0
NA
NA
 
2/4/2005
11,391
5 YRS
10 YRS


$7.04


0
0
6,833
5/31/2007
4558
PRIOR TO 2009
NA
 
2/4/2005
11,391
5 YRS
10 YRS


$7.04


0
0
0
0
11391
12/9/2014
2/4/2015
 
6/14/2011
23,219
5 YRS
10 YRS


$5.48


0
4,643
0
0
9288
12/4/2014
6/14/2021
 
6/14/2011
 
 
 
 
 
 
0
0
4644
3/9/2015
6/14/2021
 
6/14/2011
 
 
 
 
 
 
0
0
4644
2/23/2016
6/14/2021
 
9/30/2011
23,219
5 YRS
10 YRS


$5.00


0
4,643
0
0
9288
12/4/2014
9/30/2021
 
9/30/2011
 
 
 
 
 
 
 
 
4644
3/9/2015
9/30/2021
 
9/30/2011
 
 
 
 
 
 
 
 
4644
2/23/2016
9/30/2021
 
10/31/2012
23,219
5 YRS
10 YRS


$5.56


0
9,287
0
0
9200
3/9/2015
10/31/2022
 
10/31/2012
 
 
 
 
 
 
 
 
4732
2/23/2016
10/31/2022
 
1/24/2013
1,462
5 YRS
10 YRS


$6.12


0
586
0
0
876
2/23/2016
1/24/2023
 
7/2/2012
5,000
5 YRS
10 YRS


$5.65


0
2,000
0
0
2000
3/10/2015
7/2/2022
 
 
 
 
 
 
 
 
 
 
1000
3/14/2016
7/2/2022
 
1/24/2013
1,462
5 YRS
10 YRS


$6.12


0
586
0
0
876
3/14/2016
1/24/2023
 
7/2/2012
2,500
5 YRS
10 YRS


$5.65


1,500
1,000
0
0
0
NA
7/2/2022
 
7/2/2012
2,500
5 YRS
10 YRS


$5.65


1,500
1,000
0
0
0
NA
7/2/2022
TOTAL SHARES
 
284,778
 
 
 
44,220
23,745
143,528
 
73,285
 
 
(1) Per the Plan Agreement, vested Option Shares are forfeited following
termination for any reason, excluding death and Termination of Service for
Cause, after one year for Directors and three months for Employees. Unvested
Restricted and Option Shares are forfeited immediately upon Termination of
Service for any reason, other than death or disability.
 
 
 
 
 
 
 
 
 
 
 
 
2004 RECOGNITION AND RETENTION PLAN
 
 
 
 
 
 
 
RESTRICTED SHARES AVAILABLE FOR GRANT
0
 
 
 
 
 
 
 
 
 
 
STOCK OPTIONS AVAILABLE FOR GRANT
0
 
 
 
 
 
 
 
 
 
 





F-3
11



--------------------------------------------------------------------------------





CITIZENS COMMUNITY BANCORP, INC.
 
 
 
2008 EQUITY AND INCENTIVE PLAN
 
 
 
AWARDS GRANTED TO DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE NAME
GRANT DATE
RESTRICTED SHARES GRANTED
VESTING TERM
VESTED THRU 03/31/2016
UNVESTED THRU 03/31/2016
 
 
 
 
 
 
 
 
1/24/2014
10,000
5 YRS
4,000
6,000
 
 
 
 
 
 
 
 
1/24/2014
5,000
5 YRS
2,000
3,000
 
 
 
 
 
 
 
 
3/3/2015
10,000
5 YRS
2,000
8,000
 
 
 
 
 
 
 
 
3/3/2015
7,500
5 YRS
1,500
6,000
 
 
 
 
 
 
 
TOTAL SHARES
 
32,500
 
9,500
23,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE NAME
GRANT DATE
STOCK OPTIONS GRANTED
VESTING PERIOD
TERM
EXERCISE PRICE
VESTED THRU 03/31/2016
UNVESTED THRU 03/31/2016
FORFEITED SHARES (1)
DATE FORFEITED (1)
SHARES EXERCISED
DATE SHARES EXERCISED
vested shares expiration date
 
1/24/2014
20,000
5 YRS
10 YRS
$8.00
8,000
12,000
0
NA
0
NA
1/24/2024
 
1/24/2014
10,000
5 YRS
10 YRS
$8.00
4,000
6,000
0
NA
0
NA
1/24/2024
 
1/24/2014
2,500
5 YRS
10 YRS
$8.00
1,000
1,500
0
NA
0
NA
1/24/2024
 
1/24/2014
2,500
5 YRS
10 YRS
$8.00
1,000
1,500
0
NA
0
NA
1/24/2024
 
1/24/2014
2,500
5 YRS
10 YRS
$8.00
500
1,500
0
NA
500
2/19/2016
1/24/2024
 
1/24/2014
2,500
5 YRS
10 YRS
$8.00
1,000
1,500
0
NA
0
NA
1/24/2024
 
1/24/2014
2,500
5 YRS
10 YRS
$8.00
0
0
2,500
7/1/2014
0
NA
7/1/2014
 
1/24/2014
2,500
5 YRS
10 YRS
$8.00
0
0
2,500
6/22/2015 & 9/22/2015
0
NA
9/22/2015
 
3/3/2015
20,000
5 YRS
10 YRS
$9.20
4,000
16,000
0
NA
0
NA
3/3/2025
 
3/3/2015
15,000
5 YRS
10 YRS
$9.20
3,000
12,000
0
NA
0
NA
3/3/2025
 
3/3/2015
3,000
5 YRS
10 YRS
$9.20
600
2,400
0
NA
0
NA
3/3/2025
 
3/3/2015
3,000
5 YRS
10 YRS
$9.20
600
2,400
0
NA
0
NA
3/3/2025
 
3/3/2015
3,000
5 YRS
10 YRS
$9.20
600
2,400
0
NA
0
NA
3/3/2025
 
3/3/2015
3,000
5 YRS
10 YRS
$9.20
600
2,400
0
NA
0
NA
3/3/2025
 
3/3/2015
3,000
5 YRS
10 YRS
$9.20
0
0
3,000
6/22/2015
0
NA
6/22/2015
 
1/24/2016
5,000
5 YRS
10 YRS
$9.21
0
5,000
0
NA
0
NA
1/24/2026
 
1/24/2016
3,000
5 YRS
10 YRS
$9.21
0
3,000
0
NA
0
NA
1/24/2026
 
1/24/2016
3,000
5 YRS
10 YRS
$9.21
0
3,000
0
NA
0
NA
1/24/2026
 
1/24/2016
3,000
5 YRS
10 YRS
$9.21
0
3,000
0
NA
0
NA
1/24/2026
 
1/24/2016
3,000
5 YRS
10 YRS
$9.21
0
3,000
0
NA
0
NA
1/24/2026
TOTAL SHARES
 
112,000
 
 
 
24,900
78,600
8,000
 
500
 
 
(1) Per the Plan Agreement, vested Option Shares are forfeited following
termination for any reason, excluding death and Termination of Service for
Cause, after one year for Directors and three months for Employees. Unvested
Restricted and Option Shares are forfeited immediately upon Termination of
Service for any reason, other than death or disability.
(2) Per the Restricted Stock and Incentive Stock Option Agreements, shares
granted on 03/03/2015 vest on 01/24/2016, 01/24/2017, 01/24/2018, 01/24/2019 and
01/24/2020.





F-4
11





--------------------------------------------------------------------------------





 
 
 
 
 
 
2008 EQUITY AND INCENTIVE PLAN
RESTRICTED SHARES AVAILABLE FOR GRANT
 
 
 
TOTAL RESTRICTED SHARES
170,745
 
 
 
RESTRICTED SHARES GRANTED 01/24/2014
 
-15,000
 
 
 
RESTRICTED SHARES GRANTED 03/03/2015
 
-17,500
 
 
 
NET RESTRICTED SHARES AVAILABLE FOR GRANT
138,245
 
 
 
 
 
 
 
 
 
STOCK OPTIONS AVAILABLE FOR GRANT
 
 
 
 
 
TOTAL STOCK OPTIONS
 
426,860
 
 
 
STOCK OPTIONS GRANTED 01/24/2014
 
-45,000
 
 
 
STOCK OPTIONS GRANTED 03/03/2015
 
-50,000
 
 
 
STOCK OPTIONS GRANTED 01/24/2016
 
-17,000
 
 
 
NET STOCK OPTIONS AVAILABLE FOR GRANT
 
314,860
 
 
 
 
 
 
 
 
 





F-5



--------------------------------------------------------------------------------





EXHIBIT G


INDEBTEDNESS NOT AUTHORIZED IN SECTION 6.1




None.


G-1
11





--------------------------------------------------------------------------------





EXHIBIT H


COMPLIANCE CERTIFICATE


[Place on Citizens Community Bancorp, Inc. Letterhead]


[DATE]
  
Mr. __________________________
First Tennessee Bank National Association
Correspondent Banking
165 Madison Ave, 5th Floor
Memphis, TN  38103
 
Re:    Compliance Certificate
 
I, __________________________, ________________, of Citizens Community Bancorp,
Inc., a Maryland corporation (the "Borrower"), certify to First Tennessee Bank
National Association, a national banking association (the "Lender") that the
attached financial statements for the period ending ______________ _____, 20___,
present fairly the financial position and results of operations of the Borrower
and its Subsidiaries. The attached statements include all statements required to
be delivered as of the date hereof pursuant to the Amended and Restated Loan
Agreement dated September ____, 2016, between Lender and Borrower, as amended or
modified from time to time (the "Loan Agreement"). This certification is
provided to Lender under the provisions of Section 5.19 of the Loan Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Loan Agreement.


[Remainder of Page Intentionally Left Blank]


H-1
11





--------------------------------------------------------------------------------





Loan Agreement Section - Covenant        Covenant        Actual        In
Compliance ?        


5.13(b) -    Risk-Based Capital Ratio            greater than or    
equal to 12.00%        ________    [Yes]    [No]
                        
5.14     "Modified" Texas Ratio            less than or
                        equal to 30.00%        ________    [Yes]    [No]
    
5.15     Return on Average Assets            at least
    Adequacy                0.40%            
after Sept. 30, 2017    0.45%
after Sept. 30, 2018    0.50%            ________    [Yes]    [No]


5.17    Loan to Value Ratio            less than or
                        equal to 50%        ________    [Yes]    [No]




By signing below I acknowledge that I have completed the above covenant
compliance check, that all calculations were made in accordance with the terms
and requirements of the applicable Loan Agreement sections, and that, to the
best of my knowledge, except where indicated, the Borrower and its Subsidiaries
are in compliance with all of the above covenants and all other affirmative and
negative covenants, events of default, and all other terms of the agreements
encompassing the Loan Agreement.


Citizens Community Bancorp, Inc.



By:                     
Name: ________________________    
Title:                     








H-2
11





--------------------------------------------------------------------------------





APPENDIX A


DEFINITIONS


“Affiliate” shall have the same meaning assigned to it in applicable bank
regulations.


“Asset Disposition” shall mean the disposition (including the sale, lease or
transfer) of any or all of the assets (including without limitation any common
or preferred stock of the Bank or any other Subsidiary) of the Borrower or any
of its Subsidiaries whether by sale, lease, transfer or otherwise.


“Authorized Agent” shall mean Stephen Bianchi (with an e-mail address of
______________________) or Mark C. Oldenberg (with an e-mail address of
_____________________), or any such other person as may, from time to time, be
designated as an Authorized Agent from Borrower to the Lender, by written notice
executed by a duly authorized officer of the Borrower.



“Average Assets” shall mean the year-to-date average of total assets of Bank.


“Bank Regulatory Authority” shall mean the Board of Governors of the Federal
Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation, and all other relevant bank regulatory authorities (including,
without limitation, relevant state bank regulatory authorities).


“Call Report” shall mean the Bank’s Quarterly Report of Condition and Income.


“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock or equity, whether now
outstanding or issued after the date hereof, including all common stock,
preferred stock, partnership interests and limited liability company member
interests.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Entity or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Entity; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.




A-1
11





--------------------------------------------------------------------------------




“Collateral” shall mean one million (1,000,000) shares of the common stock of
the Bank as evidenced by Certificate No. 1.
    
“Covenant Compliance Date” shall mean the last day of each fiscal quarter of the
Borrower.




“Default” shall mean the occurrence of any event, circumstance, or condition
which constitutes, or would, with the giving of notice, lapse of time, or both,
constitute an Event of Default.


“Environmental Laws” shall mean all federal, state, and local laws, including
statutes, regulations, ordinances, codes, rules, and other governmental
restrictions and requirements, relating to the discharge of air pollutants,
water pollutants, or process waste water or otherwise relating to the
environment or hazardous substances or the treatment, processing, storage,
disposal, release, transport, or other handling thereof, including, but not
limited to, the federal Solid Waste Disposal Act, the federal Clean Air Act, the
federal Clean Water Act, the federal Resource Conservation and Recovery Act, the
federal Hazardous Materials Transportation Act, the federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the federal
Toxic Substances Control Act, regulations of the Nuclear Regulatory Agency, and
regulations of any state department of natural resources or state environmental
protection agency, in each case as now or at any time hereafter in effect.


“Equity Issuance” shall mean any issuance by the Borrower to any person of
shares of its Capital Stock, any shares of its Capital Stock pursuant to the
exercise of options or warrants or any shares of its Capital Stock pursuant to
the conversion of any debt to equity, after the Closing Date.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.


“ERISA Affiliate” means an entity which is under common control with the
Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Code.


“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal by the Borrower, the Bank, or any other
Subsidiary or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for


A-2
22



--------------------------------------------------------------------------------




the termination of, or the appointment of a trustee to administer, any plan;
(vi) the complete or partial withdrawal of the Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan; (vii) the
conditions for imposition of a lien under Section 302(f) of ERISA exist with
respect to any Plan; or (viii) the adoption of an amendment to any Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.


“Event of Default” shall have the meaning assigned to such term in Section 7.1
of this Agreement.


“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis, maintained throughout the period involved.


“Governmental Entity” means the United States, any State, and/or any political
subdivision, department, agency or instrumentality of any of the foregoing.


“Interest Rate Swap” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, together with
any related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.


"Known" to Borrower or "Knowledge" of Borrower means the actual knowledge, after
due inquiry, of Stephen Bianchi and/or Mark C. Oldenberg.


“Lien(s)” shall have the meaning set forth in Section 4.11 of this Agreement and
are more specifically set forth in Exhibit E attached hereto.


“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by the Borrower or its Subsidiaries.


“Loan Documents” shall mean the Notes, the Agreement, the Pledge Agreement,
stock certificates issued to Borrower evidencing the shares pledged pursuant to
the Pledge Agreement, the Guaranty, stock powers with respect to such shares
pledged as Collateral and


A-3
33



--------------------------------------------------------------------------------




any and all other documents, instruments or agreements evidencing, securing,
guaranteeing or otherwise related to or delivered in connection with the Loans.


“Loan-to-Value Ratio” shall mean the ratio that (a) (i) the then-outstanding
balance of the Term Loan at the time of measurement plus (ii) the entire
committed amount of the Revolving Loan bears to (b) the Bank's tangible common
equity tier 1 capital at the time of measurement.


“‘Modified’ Texas Ratio” shall mean a fraction, expressed as a percentage, where
the numerator is Non-Performing Assets, and where the denominator is the sum of
Bank’s Tier 1 Capital plus the entire balance of Bank’s loan loss reserve, all
determined on a basis satisfactory to Lender.


“Multiple Employer Plan” shall mean a Plan which is a multiemployer plan as
defined in Sections 3(37) or 4001(a)(3) of ERISA.


“Non-Performing Assets” shall mean the sum of (1) all Non-Performing Loans and
(2) Other Real Estate Owned listed in Call Reports and other such assets
acquired through foreclosure or other realization upon collateral or
rearrangement or satisfaction of Indebtedness.


“Non-Performing Loans” shall mean the sum of (1) all loans classified internally
or by a Bank Regulatory Authority as non-accrual plus (2) loans past due by 90
days or more plus (3) loans for which the obligee has reduced the agreed
interest rate, reduced the principal or interest obligation, extend the
maturity, applied interest payments to reduce principal, capitalized interest,
or otherwise renegotiated the terms of the obligation based upon the actual or
asserted inability of the obligor(s) of such loans to perform their obligations
pursuant to the agreements with the obligee prior to such modification or
renegotiation; provided, however, that (a) loans for which the Borrower or the
Bank has taken additional collateral satisfactory to it and therefore is
prepared to make additional loan advances or any other loans which have been
restructured and are performing in a manner satisfactory to the Borrower and (b)
any portion of a Non-Performing Loan that is guaranteed by the United States
government or an agency thereof in a manner acceptable to Lender shall not be
included in the definition of Non-Performing Loans (but any un-guaranteed
portion of a Non-Performing Loan covered by item (b) above shall be included as
a Non-Performing Loan).


“Notes” shall have the meaning assigned to such term in Section 1.2 of this
Agreement, together with any and all renewals, modifications, extensions and
replacements thereof.


“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.


“Permitted Encumbrances” shall mean and include: (a) liens for taxes,
assessments or similar governmental charges not in default or being contested in
good faith by appropriate proceedings; (b) workmen’s, vendors’, mechanics’ and
materialmen’s liens and other liens imposed by law incurred in the ordinary
course of business, and easements and encumbrances which are not substantial in
character or amount and do not materially detract from the value


A-4
44



--------------------------------------------------------------------------------




or interfere with the intended use of the properties subject thereto and
affected thereby; (c) liens in respect of pledges or deposits under social
security laws, workmen’s compensation laws, unemployment insurance or similar
legislation and in respect of pledges or deposits to secure bids, tenders,
contracts (other than contracts for the payment of money), leases or statutory
operations; and (d) such other liens and encumbrances to which Lender shall
consent in writing, if any.


“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture or a
government or agency or political subdivision thereof, joint stock company, or
non-incorporated organization, or any other entity of any kind whatsoever.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, the Bank, or
any other Subsidiary or any ERISA affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.


“Pledge Agreement” shall mean that certain Amended and Restated Pledge and
Security Agreement executed by Borrower for the benefit of Lender dated
September ___, 2016 pledging the Collateral.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.


“Revolving Loan Termination Date” shall mean September ___, 2017.


“Risk-Based Capital Ratio” shall have the meaning and be calculated as set forth
in Appendix A to Title 12, Code of Federal Regulations, Part 225, Capital
Adequacy Guidelines for Bank Holding Companies.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of
Treasury’s Office of Foreign Assets Control.


“Subsidiaries” or individually “Subsidiary” shall mean any partnership,
corporation, limited liability company, trust, unincorporated organization,
association, joint venture, or other entity other than Borrower in an unbroken
chain of entities beginning with the Borrower with each


A-5
55



--------------------------------------------------------------------------------




of the entities or the Bank other than the last entity in the unbroken chain
owning fifty percent (50%) or more of the total combined voting power of all
classes of stock or other form of equity in one of the other entities or the
Bank and are more specifically listed in Exhibit D attached hereto.


“Supervisory Action” shall mean and include the issuance by or at the behest of
any bank regulatory authority of a letter agreement, memorandum of understanding
(regardless of whether consented or agreed to by the party to whom it is
addressed), cease and desist order, injunction, directive, restraining order,
formal agreement, notice of charges, or civil money penalties, against Borrower,
the Bank, or any other Subsidiary or the directors or officers of any of them,
whether temporary or permanent.


“Term Loan Maturity Date” shall mean May 15, 2021.


“Tier 1 Capital” shall have the meaning included in Appendix A to Title 12, Code
of Federal Regulations, Part 225, Capital Adequacy Guidelines for Bank Holding
Companies.


“United States” means the government of the United States of America or any
department, agency, division or instrumentality thereof.






A-6
66



--------------------------------------------------------------------------------





SCHEDULE 4.6


SUPERVISORY ACTION(S)


None.


Sch. 4.611



